Citation Nr: 0618558	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative changes of the spine, to include on a secondary 
basis.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had military service from March 1943 to June 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the RO.  

The Board remanded this case to the RO in March 2004 for 
additional development of the record.  

As the decision below allows the veteran's claim for special 
monthly compensation based on the need for regular aid and 
attendance, and as this is the greater benefit, the issue of 
special monthly compensation at the housebound rate is moot.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).  



FINDINGS OF FACT

1.  The veteran's current degenerative changes of the spine 
are shown as likely as not to have been chronically worsened 
by his service connected disorders.  

2.  The veteran is service connected for a left above-the-
knee amputation, evaluated as 60 percent rating; for a right 
knee replacement, evaluated as 30 percent disabling; for a 
left hip disability, evaluated as 20 percent disabling; for a 
right hip disability, evaluated as 10 percent disabling; for 
a right ankle disability, evaluated as 10 percent disabling; 
and for residuals of a bone graft from the left fibula and 
ilium, and residuals of a mandible fracture, both evaluated 
as noncompensably disabling.  

3.  The service-connected disability picture is shown to more 
nearly approximate that of the veteran being precluded from 
performing substantially gainful employment.  

4.  The service-connected service connected disorders render 
him so helpless as to be unable to care for himself.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative changes of the spine 
are proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2005).  

2.  The criteria for assignment of a total compensation 
rating based on individual unemployability have been met.  38 
C.F.R. §§ 3.340, 4.16(a),(b) (2005).   

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance have been met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§§ 3.350, 3.352(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  


Factual background

The service medical records show that, in September 1946, the 
veteran sustained multiple injuries in a motor vehicle 
accident (MVA) involving a head-on collision with another 
car.  

These injuries included a simple, comminuted fracture of the 
left femur; multiple, compound fractures of the mandible, 
both condyloid processes and the left ramus; laceration 
wounds of the lower lip, chin, and tongue; and contusions of 
the scalp and chest.  

The veteran's service medical records are negative for any 
complaints or findings related to his back or spine.  Chest 
X-ray studies were negative for any abnormalities.  

On a July 1948 application for VA benefits, the veteran 
indicated that his shortened left lower extremity caused back 
pain and discomfort.  
 
In a September 1948 rating decision, the veteran was awarded 
service connection for deformity of the left femur with 1.5-
inch shortening, evaluated as 30 percent disabling; for 
limitation of motion in the left ankle, evaluated as 10 
percent disabling; for residuals of a bone graft from the 
left fibula and ilium, evaluated as noncompensably disabling; 
and for residuals of a mandible fracture, evaluated as 
noncompensably disabling.  

Private and VA medical records for July 1981 to October 2004 
show that in November 2000, the veteran reported having 
retired from his former profession of teaching special 
education.  In November 2001, he reported living alone, but 
in proximity to his children.  He was noted to experience 
breaking down of a wound from a recent left knee 
arthroplasty, and to evidence difficulty with transfers from 
his wheelchair, and with his lower body activities of daily 
living.  

In December 2001, he was noted to be independent in his 
activities of daily living.  He was receiving treatment for 
severe osteoarthritis of the left hip, knee and ankle, and 
for mild osteoarthritis of the right hip and ankle.  

In November 2002, the veteran was escorted to his appointment 
in a wheelchair by his granddaughter; he was noted to be 
status post recent left above-the-knee amputation.  He 
reported living with his granddaughter in a 1.5 story home, 
with the bedroom and bathroom on the second floor, although a 
room had been established for him on the first floor.  

The granddaughter reported assisting the veteran with self 
care and transfers when she was not at work, and indicated 
that a neighbor at other times prepared meals for, and 
checked up on, the veteran.  The clinician noted that the 
veteran required the assistance of two persons to transfer 
him from the wheelchair.  

The treatment records for 2003 show that the veteran required 
assistance with transfers, and partial assistance with basic 
hygiene and bathing.  He was noted to have left-sided 
deficits suggestive of a mild cerebrovascular accident, as 
well as dementia, and was considered dependent for most of 
his care.  

The April 2003 entries show that the family could no longer 
care for the veteran and that he was therefore considered for 
placement in a long term care facility.  It was noted that he 
required the assistance of three people to transfer him and 
fit a prosthesis.  

On a VA Form 21-4192 submitted in October 2002, the veteran 
indicated that he last worked in 1986 as a teacher and 
stopped working on account of "military disability."  

In an October 2002 statement, the veteran indicated that his 
leg injuries in service led to a lifelong limp, which caused 
continuous back pain until the leg was amputated in 2002.  

On a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in October 
2002, the veteran indicated that he was born in 1921, and 
last worked in 1984 as a teacher.  He indicated that he 
retired from the job because of his left leg disorder, and 
had not tried to obtain employment since that time.  He 
reported that he held a Masters degree.  

On file is a January 2003 opinion by a VA physician.  He 
explained that his review of the claims file showed that the 
shortening of the veteran's left leg led to a right knee 
disorder, and that following left knee replacement, the 
veteran developed ulcers from a lack of mobility.  

At a March 2003 VA examination, the veteran reported 
experiencing spinal injuries from the MVA in service.  

In a March 2003 rating decision, service connection was 
granted for a left leg above-the-knee amputation, evaluated 
as 60 percent disabling, effective on October 29, 2002; a 
right knee replacement, evaluated as 30 percent disabling; a 
right ankle disability, evaluated as 10 percent disabling; a 
left hip disability, evaluated as 20 percent disabling; and a 
right hip disability, evaluated as 10 percent disabling.  The 
decision discontinued the ratings for deformity of the left 
femur with 1.5-inch shortening, and for left ankle 
disability, effective October 29, 2002.   

On file is the report of a May 2003 VA examination conducted 
in connection with the claim for special monthly 
compensation.  The veteran was transported to the examination 
from a VA facility at which he was hospitalized and was 
accompanied by a nurse's assistant.  

The veteran presented as wheelchair-bound and unable to 
ambulate.  He reported that he only spent the hours from 10 
p.m. to 7 a.m. in bed.  He was unshaven, with combed hair, 
and was wearing hospital pajamas.  

The examiner noted that the veteran required assistance with 
dressing, but could feed and shave himself.  The veteran 
experienced difficulty with manipulating buttons, and 
required assistance with toileting.  He had urinary and bowel 
incontinence.  The veteran could propel his wheelchair.  

The examiner noted that the veteran was unable to walk 
without the assistance of another person.  The examiner 
listed a number of disorders afflicting the veteran, 
including his service-connected bilateral leg disorders, and 
certified that the veteran required the daily personal health 
care services of a skilled provider without which he would 
require hospital, nursing home or other institutional care.  
 
In May 2003, the veteran underwent a VA orthopedic 
examination.  He reported that he did not injure his back 
during the MVA in service, but did develop unrelenting back 
pain while lying in the hospital.  

The veteran also indicated that he was told at discharge from 
the hospital that he had a curvature of the spine.  He stated 
that he had continued to experience back pain ever since, 
which had waxed and waned over time, but which had recently 
become more severe.  

The X-ray studies of the lumbosacral spine revealed fairly 
significant degenerative changes with some flowing 
osteophytes consistent with diffuse idiopathic skeletal 
hyperostosis or degeneration.  

The examiner diagnosed chronic low back pain with lumbosacral 
degenerative arthritis.  He concluded that it was not likely 
that the veteran's back pain was caused by the in-service 
MVA.  The examiner explained that there was no evidence of a 
spine fracture at the time and that it was unlikely that 
lying in bed during treatment would have resulted in 
permanent back pain over the last 50 to 60 years.  

The examiner further concluded, however, that it was possible 
the accident did exacerbate an underlying predisposition to 
back pain.  

The VA examiner further explained that it was possible that 
due to the problems experienced in the healing of the left 
leg fracture, there might have been some compensatory 
abnormal mechanics of the lower back during gait that could 
also have exacerbated the low back pain.  The examiner noted 
that he could not address this with more certainty, given 
that the veteran's left leg was now amputated.  

The veteran attended a VA orthopedic examination in April 
2004.  It was noted that he seemed both unable and unwilling 
to provide a history and comply with physical examination; he 
purposefully provided nonsensical answers.  The veteran 
presented in a wheelchair and was unable to leave the device 
without full assistance.  

The X-ray studies reportedly revealed degenerative disc 
disease throughout the lumbar spine, most pronounced at L5-S1 
with no listhesis.  X-ray studies of the hips showed moderate 
to severe degenerative changes.

The examiner concluded that, given the veteran's 
noncompliance, lack of mobility, and probable psychiatric 
disorder, the veteran was not employable.  He further 
concluded that the veteran's probable cognitive deterioration 
and psychiatric condition were the primary cause for the 
unemployability.  

In March 2005, the Board referred the case to a VA medical 
center for a medical expert opinion concerning the claimed 
back disorder.  

In April 2005, an opinion by a VA physician was received in 
response to the above referral.  The physician explained that 
he had reviewed the pertinent facts in the veteran's case and 
concluded that it was not at least as likely as not that the 
veteran's degenerative changes in the lumbosacral spine were 
related to service, including to the MVA experienced therein.  

As to the question posed by the Board whether it was at least 
as likely as not that the degenerative changes in the 
lumbosacral spine were caused or aggravated by the service 
connected disorders of the lower extremities, the physician 
concluded that the answer could be argued both ways, noting 
that there is data suggesting that where a prosthetic 
appliance is fitted properly, there is no greater chance of 
developing arthritis in the spine than is present in the 
general population.  

The examiner indicated that there was no universally 
acceptable standard in orthopedic surgery to determine the 
degree of low back disability which would be attributable to 
disorders such as those for which the veteran was service 
connected.  The variables he identified as relevant included 
whether any orthotic appliance corrected limb shortening.  

The examiner concluded that the lumbosacral degenerative 
changes were not related to the veteran's limb length 
discrepancy, and that there was insufficient evidence to 
support the conclusion that the limb length discrepancy 
substantially contributed to or aggravated the spine 
condition.  


I.  Degenerative changes of the lower spine

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service incurrence of arthritis during wartime service may be 
presumed if the disorder was manifested to a compensable 
degree within one year of the veteran's discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this case, the Board finds that the evidence is in 
relative equipoise with respect to the claim of service 
connection for degenerative changes of the spine.  The 
veteran is shown to have degenerative changes affecting his 
lumbosacral spine.  While the two medical opinions addressing 
the etiology of the degenerative changes both indicate that 
the disorder did not originate in service, both suggest the 
degenerative changes were aggravated to some extent by the 
service connected left leg disorder.  

The service medical records are silent for any reference to a 
back or spine condition, and there is no postservice medical 
evidence of such a condition until decades after service.  

The May 2003 VA examiner concluded that it was possible the 
left leg disorder produced compensatory abnormal mechanics of 
the lower back during gait that could have exacerbated the 
low back pain.  He noted that his analysis was hindered by 
the fact that he could not view the veteran's gait in light 
of the leg amputation.  

The April 2005 VA physician noted that it could be argued 
either way as to whether the lower extremity conditions 
aggravated the back disorder.  

While he noted that data from studies of amputees using 
properly fitted prosthetic appliances did not support the 
veteran's claim, the Board points out that the physician did 
not claim or suggest he knew whether any prosthetic appliance 
used by the veteran throughout the years was properly fitted.  

In any event, in concluding that there was insufficient 
evidence to support the conclusion that the limb length 
discrepancy substantially contributed to or aggravated the 
spine condition, the physician implied that there was some 
contribution involved.  

Given these facts, the Board finds the evidentiary record 
serves to establish that the current degenerative changes of 
the spine at least as likely as not were chronically worsened 
by the veteran's service-connected disability.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for degenerative changes of the 
spine is warranted.  


II.  TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to  
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16.  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran currently has a 60 percent rating for a left 
above-the-knee amputation; a 30 percent evaluation for right 
knee replacement; a 20 percent rating for left hip 
disability; a 10 percent rating for right hip disability; a 
10 percent rating for right ankle disability; and 
noncompensable ratings for residuals of a bone graft from the 
left fibula and ilium, and for residuals of a mandible 
fracture.  With the inclusion of a bilateral factor of 8.2 
percent for his lower extremity disorders, he has a combined 
disability rating of 90 percent for the period beginning on 
October 29, 2002.  

As indicated in the prior section, service connection is 
warranted for degenerative changes of the spine.  While a 
disability rating for that disorder has yet to be assigned, 
as explained hereinbelow, the evidence as to the service-
connected disability is sufficient to support a grant of a 
TDIU rating in this case.  

In his October 2002 statement, the veteran indicated that he 
retired from his teaching job in 1984 because of his service 
connected left leg disorder.  He reported that he had 
received a Masters degree.  

The May 2003 examiner noted that the veteran was wheelchair-
bound, unable to walk without the assistance of another 
person, and required the daily personal health care services 
of a skilled provider without which he would require 
hospital, nursing home, or other institutional care; the 
latter determination was based in part on service connected 
lower extremity disorders.  

The April 2004 examiner noted that the veteran was unable to 
leave his wheelchair without full assistance.  The physician 
concluded that given, inter alia, the veteran's lack of 
mobility, the veteran was not employable.  

While the examiner concluded that the probable cognitive 
deterioration and a psychiatric condition were the primary 
cause for unemployability, he did not suggest that the 
veteran's lower extremity disorders (those responsible for 
his lack of mobility) were not sufficient, in and of 
themselves, to preclude the veteran from obtaining or 
maintaining substantially gainful employment.  

Therefore, the Board finds that the veteran's service-
connected disability picture, in the past and currently, are 
shown to have more closely approximated a level of overall 
impairment consistent with his being precluded from obtaining 
and  maintaining employment.  

Thus, the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service 
connected disabilities, one of which is rated as 60 percent 
disabling, with a combined disability for all service 
connected disorders exceeding 70 percent.  

Accordingly, the Board finds that a total disability rating 
based on individual unemployability due to service-connected 
disability is warranted.   


III.  Special monthly compensation based on the need for 
regular aid and attendance or by reason of being housebound.

Special monthly compensation is warranted where a veteran, as 
a result of service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

While the record reflects that the veteran is able to perform 
some functions of self-care, it also shows that he is 
wheelchair-bound, requires the assistance of several 
individuals for transfer functions, and requires partial 
assistance even with respect to his activities of daily 
living.  

The Board points out that his lack of mobility is clearly 
tied to his service connected lower extremity disorders, 
including a left leg amputation.  

The veteran was examined in connection with the claim in May 
2003.  While the veteran was able to propel his wheelchair 
and had several nonservice connected disorders impacting his 
condition, the examiner indicated that the veteran, at least 
in part due to the service connected conditions, required the 
daily personal health care services of a skilled provider 
without which he would require hospital, nursing home, or 
other institutional care.  

Given the above, the Board finds the evidentiary record 
serves to establish that the veteran requires the aid and 
assistance of another person on account of his service 
connected disorders.  Accordingly, by extending the benefit 
of the doubt to the veteran, special monthly compensation 
based on the need for the regular aid and attendance is 
warranted.  



ORDER

Service connection for claimed degenerative changes of the 
spine is granted.  

Subject to the rating to be assigned for the now service 
connected degenerative changes of the spine, a total 
disability rating based on individual unemployability due to 
service-connected disability is granted.  

Subject to the provisions governing the payment of monetary 
benefits, special monthly compensation based on the need for 
regular aid and attendance is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


